REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND REVENUESHARES ULTRA DIVIDEND FUND REVENUESHARES GLOBAL GROWTH FUND Supplement dated December 10, 2015 to the Prospectus dated October 28, 2015, as supplemented December 2, 2015 Effective December 18, 2015, the RevenueShares ETF Trust will change its name to the Oppenheimer Revenue Weighted ETF Trust, and all references to “RevenueShares ETF Trust” will be replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, all references to each Fund’s “Prior Fund Name” will be replaced with the corresponding “New Fund Name,” as set forth below: Prior Fund Name New Fund Name RevenueShares Large Cap Fund Oppenheimer Large Cap Revenue ETF RevenueShares Mid Cap Fund Oppenheimer Mid Cap Revenue ETF RevenueShares Small Cap Fund Oppenheimer Small Cap Revenue ETF RevenueShares Financials Sector Fund Oppenheimer Financials Sector Revenue ETF RevenueShares ADR Fund Oppenheimer ADR Revenue ETF RevenueShares Navellier Overall A-100 Fund Oppenheimer Navellier Overall A-100 Revenue ETF RevenueShares Ultra Dividend Fund Oppenheimer Ultra Dividend Revenue ETF RevenueShares Global Growth Fund Oppenheimer Global Growth Revenue ETF Please retain this Supplement with your Prospectus for future reference. REVENUESHARES ETF TRUST REVENUESHARES CONSUMER DISCRETIONARY SECTOR FUND REVENUESHARES CONSUMER STAPLES SECTOR FUND REVENUESHARES EMERGING MARKET FUND REVENUESHARES ENERGY SECTOR FUND REVENUESHARES HEALTH CARE SECTOR FUND REVENUESHARES INDUSTRIALS SECTOR FUND REVENUESHARES INFORMATION TECHNOLOGY SECTOR FUND REVENUESHARES MATERIALS SECTOR FUND REVENUESHARES UTILITIES SECTOR FUND Supplement dated December 10, 2015 to the Prospectus dated October 28, 2015, as supplemented December 2, 2015 Effective December 18, 2015, the RevenueShares ETF Trust will change its name to the Oppenheimer Revenue Weighted ETF Trust, and all references to “RevenueShares ETF Trust” will be replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, all references to each Fund’s “Prior Fund Name” will be replaced with the corresponding “New Fund Name,” as set forth below: Prior Fund Name New Fund Name RevenueShares Consumer Discretionary Sector Fund Oppenheimer Consumer Discretionary Sector Revenue ETF RevenueShares Consumer Staples Sector Fund Oppenheimer Consumer Staples Sector Revenue ETF RevenueShares Emerging Market Fund Oppenheimer Emerging Market Revenue ETF RevenueShares Energy Sector Fund Oppenheimer Energy Sector Revenue ETF RevenueShares Health Care Sector Fund Oppenheimer Health Care Sector Revenue ETF RevenueShares Industrials Sector Fund Oppenheimer Industrials Sector Revenue ETF RevenueShares Information Technology Sector Fund Oppenheimer Information Technology Sector Revenue ETF RevenueShares Materials Sector Fund Oppenheimer Materials Sector Revenue ETF RevenueShares Utilities Sector Fund Oppenheimer Utilities Sector Revenue ETF Please retain this Supplement with your Prospectus for future reference. REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND REVENUESHARES ULTRA DIVIDEND FUND REVENUESHARES GLOBAL GROWTH FUND REVENUESHARES CONSUMER DISCRETIONARY SECTOR FUND REVENUESHARES CONSUMER STAPLES SECTOR FUND REVENUESHARES EMERGING MARKET FUND REVENUESHARES ENERGY SECTOR FUND REVENUESHARES HEALTH CARE SECTOR FUND REVENUESHARES INDUSTRIALS SECTOR FUND REVENUESHARES INFORMATION TECHNOLOGY SECTOR FUND REVENUESHARES MATERIALS SECTOR FUND REVENUESHARES UTILITIES SECTOR FUND Supplement dated December 10, 2015 to the Statement of Additional Information (“SAI”) dated October 28, 2015, as supplemented December 2, 2015 Effective December 18, 2015, the RevenueShares ETF Trust will change its name to the Oppenheimer Revenue Weighted ETF Trust, and all references to “RevenueShares ETF Trust” will be replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, all references to each Fund’s “Prior Fund Name” will be replaced with the corresponding “New Fund Name,” as set forth below: Prior Fund Name New Fund Name RevenueShares Large Cap Fund Oppenheimer Large Cap Revenue ETF RevenueShares Mid Cap Fund Oppenheimer Mid Cap Revenue ETF RevenueShares Small Cap Fund Oppenheimer Small Cap Revenue ETF RevenueShares Financials Sector Fund Oppenheimer Financials Sector Revenue ETF RevenueShares ADR Fund Oppenheimer ADR Revenue ETF RevenueShares Navellier Overall A-100 Fund Oppenheimer Navellier Overall A-100 Revenue ETF RevenueShares Ultra Dividend Fund Oppenheimer Ultra Dividend Revenue ETF RevenueShares Global Growth Fund Oppenheimer Global Growth Revenue ETF RevenueShares Consumer Discretionary Sector Fund Oppenheimer Consumer Discretionary Sector Revenue ETF RevenueShares Consumer Staples Sector Fund Oppenheimer Consumer Staples Sector Revenue ETF RevenueShares Emerging Market Fund Oppenheimer Emerging Market Revenue ETF RevenueShares Energy Sector Fund Oppenheimer Energy Sector Revenue ETF RevenueShares Health Care Sector Fund Oppenheimer Health Care Sector Revenue ETF RevenueShares Industrials Sector Fund Oppenheimer Industrials Sector Revenue ETF RevenueShares Information Technology Sector Fund Oppenheimer Information Technology Sector Revenue ETF RevenueShares Materials Sector Fund Oppenheimer Materials Sector Revenue ETF RevenueShares Utilities Sector Fund Oppenheimer Utilities Sector Revenue ETF Please retain this Supplement with your SAI for future reference.
